Citation Nr: 1812583	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  04-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for hallux valgus in the left foot.  

2.  Entitlement to an effective date earlier than March 23, 2011 for the grant of an increased rating to 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from April 1982 to November 1986.  He later served as a reservist.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue regarding a higher rating for left foot hallux valgus has been subject to multiple Board remands.  Most recently, on September 12, 2013, the Board remanded the claim for additional development.  On the same day, the Board issued three other decisions.  One granted service connection for neck disability and right foot hallux valgus.  Another remanded a claim for VA vocational rehabilitation services for issuance of a notification letter and for inclusion in the claims file of materials pertaining to vocational rehabilitation.  Another remand pertained to a claim for reimbursement of expenses for private medical treatment (which originated from the Memphis, Tennessee RO).  In this latter remand, the Board requested that the RO include in the claims file all relevant information pertaining to the reimbursement claim.  The issues regarding vocational rehabilitation and reimbursement of medical expenses remain in remand status.  

Separate docket numbers were assigned to the two claims now before the Board (i.e., left foot hallux valgus (04-09 333) and an earlier effective date for the increased rating to 70 percent for PTSD (15-06 958)).  Given that both issues originate from the same RO, the Board has "merged" the issues.  Henceforth, the older docket number originating with the appeal for left foot hallux valgus will be utilized for both appealed issues.   

VA has recognized notices of disagreement (NODs) on several issues currently awaiting issuance of Statements of the Case (SOCs).  In April 2016, the Veteran filed a NOD regarding VA's denial of his application for Supplemental Service Disabled Veterans Insurance.  Further, in March and May 2016, the Veteran filed NODs against ratings assigned for service-connected neck and right foot disabilities, and against the denial of service connection for hypertension and lower extremity peripheral neuropathy.  As VA has recognized, and is actively working, the pending NODs, the issues will not be remanded pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  

The earlier effective date claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 10, 2015, prior to the promulgation of a decision in the appeal, the Veteran's attorney notified VA that a withdrawal is requested for the claim for a higher initial rating for left foot hallux valgus.    


CONCLUSION OF LAW

The criteria for withdrawal have been met for the issue regarding a higher initial rating for left foot hallux valgus.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  

On April 10, 2015, through his authorized representative, the Veteran withdrew from appellate consideration the issue regarding a higher initial rating for left foot hallux valgus.  Hence, there remain no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal regarding a higher initial rating for left foot hallux valgus is dismissed.  


REMAND

For two reasons, a remand is necessary for the claim to an effective date earlier than March 23, 2011 for the increase in rating to 70 percent for service-connected PTSD.  

First, this issue is inextricably intertwined with the Veteran's claim regarding VA vocational rehabilitation benefits.  Information pertaining to vocational rehabilitation may impact the question regarding whether the 70 percent rating should apply prior to March 23, 2011.  This issue cannot be decided until the Board's remand directives regarding vocational rehabilitation have been complied with.  As that issue remains in remand status, the earlier effective date claim must be remanded.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Second, a remand of this claim is warranted for additional evidentiary development.  In the July 2017 VA examination report addressing PTSD, the examiner indicated that the Veteran reported being institutionalized at "MMHI" following an arrest in 2010.  An internet search for entities using these initials in the Veteran's home state of Tennessee indicates that MMHI is the Memphis Mental Health Institute.  An effort should be made to acquire relevant information pertaining to treatment at MMHI.  Information predating the March 2011 increase in rating may assist the Board in determining the nature and severity of the Veteran's PTSD prior to March 2011.     



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in July 2017.  

Further, request from the Veteran authorization to obtain relevant evidence pertaining to his institutionalization at MMHI in 2010.  

All records/responses received must be associated with the claims file. 

2.  The claim for an effective date earlier than March 23, 2011 for the increase in rating to 70 percent for PTSD should then be readjudicated.  All evidence received since the November 2014 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC.

Please note that the claim regarding VA vocational rehabilitation services, which the Board remanded in September 2013, and which is still in remand status, is inextricably intertwined with the claim regarding an earlier effective date for an increased rating for PTSD.  As such, the latter claim should be held in abeyance until remand directives pertaining to vocational rehabilitation have been satisfied.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


